

116 HR 8001 IH: Companion Animal Release from Experiments Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8001IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Cárdenas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require research facilities that use companion dogs, cats, or rabbits for research purposes and receive funding from the National Institutes of Health to offer such animals for adoption after completion of such research, and for other purposes.1.Short titleThis Act shall be cited as the Companion Animal Release from Experiments Act of 2020 or the CARE Act of 2020.2.FindingsCongress finds the following:(1)The use of animals in research has been an issue of public concern since the mid-20th century, because animals used in research will, in most cases, experience fear, pain, confinement, and premature death.(2)Section 495 of the Health Research Extension Act is the statutory basis for the public health service policy of the Federal Government with respect to humane care and use of laboratory animals.(3)Currently, the public health service policy of the Surgeon General does not cover the post research treatment of such animals.(4)Animals used in research include animals commonly kept as companion animals by the public.(5)More than 64,000 dogs, 18,000 cats, and 145,000 rabbits are used in experiments in the United States each year and much of the research is conducted at facilities that receive public funding through the National Institutes of Health.(6)Due to an absence of Federal requirements, 11 States have enacted laws governing the post research placement for dogs and cats used in publicly funded research institutions.(7)A national requirement is needed to ensure that research institutions that receive tax payer funding establish adoption policies for companion animals that are no longer used for research, including finding such animals a home and adopting transparent policies concerning the success of such requirement.3.Offering dogs, cats, or rabbits used in research facilities for adoption(a)Adoption guidelines for research facilitiesSection 495(b)(3) of the Public Health Service Act (42 U.S.C. 289d(b)(3)) is amended—(1)by striking the and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C); and(3)by inserting after subparagraph (C) the following:(D)develop and implement policies for the adoption of dogs, cats, or rabbits no longer needed for biomedical and behavioral research, including—(i)developing and making publicly available on the website of such research entity a policy for offering for adoption a dog, cat, or rabbit no longer needed for biomedical and behavioral research;(ii)assessing the health of such dog, cat, or rabbit to determine whether such animal is suitable for adoption; and(iii)making reasonable efforts to offer for adoption any dog, cat, or rabbit deemed suitable for adoption, either through—(I)private placement;(II)an animal shelter; or(III)an animal adoption organization; and(E)maintain records on dogs, cats, or rabbits used by the research entity and make such records publicly available on the website of such research entity, including records on—(i)the number of dogs, cats, or rabbits used for research;(ii)the number of dogs, cats, or rabbits placed for adoption through private placement, animal shelter, or through an animal adoption organization; and(iii)the number of dogs, cats, or rabbits destroyed..(b)Immunity and animal adoption organization definedSection 495 of the Public Health Service Act (42 U.S.C. 289d) is amended by adding at the end the following:(f)ImmunityA research facility that places a dog, cat, or rabbit for adoption consistent with the policies under subsection (b)(3)(D) is immune from any civil liability in any Federal or State judicial or administrative proceeding arising out of any act or omission with respect to such dog, cat, or rabbit following the adoption of such dog, cat, or rabbit, except for willful or wanton misconduct.(g)DefinitionsFor purposes of this section, the following terms apply:(1)Animal adoption organizationThe term animal adoption organization means an organization that—(A)rescues animals in need and finds permanent, adoptive homes for such animals;(B)is described in section 501(c)(3) of the Internal Revenue Code of 1986; and(C)is exempt from tax under section 501(a) of such Code.(2)Animal shelterThe term animal shelter means a facility that—(A)accepts or seizes animals to care for such animals; and(B)places such animals in a permanent adoptive home.(3)Private placementThe term private placement means an arrangement between the research entity and an individual seeking to provide a permanent adoptive home for the animal pursuant to the adoption policy of such entity. .(c)Effective dateThe amendments made by this Act shall take effect 1 year after the date of the enactment of this Act.